In a filiation proceeding under the Domestic Relations Law, defendant appeals: (1) from an order of filiation and support of the Children’s Court, Westchester County, made against him on February 5, 1960, after a nonjury trial; and (2) from an order of said court, made January 5, 1960, denying his motion to reopen the trial. After a trial, at which defendant elected not to testify, the court rendered its decision on June 30, 1959, holding defendant to be the father of the child in question. Thereafter, on September 24, 1959, defendant moved to reopen the trial for the purpose of receiving his and other testimony that might affect the credibility of the complainant. This motion was denied and the order of filiation and support was thereafter entered. Order of filiation and support affirmed, without .costs. The question of credibility of witnesses was for the trial court (People v. Bitterbuseh, 283 App. Div. 1098). The order of filiation and .support here is amply sustained by the evidence. Appeal from order denying motion to reopen the trial, dismissed, without costs. Said order is not appealable (ef. Soognamiglio v. Consolidated Edison Co. of N. T., 6 A D 2d 722, 723; ef. Grippo v. Pi Vito, 7 A D 2d 913; People v. Giordano, 9 A D 2d 780). If it were appealable, however, we would affirm it because, under the circumstances here, we believe that the denial of the motion is a proper exercise of discretion. Nolan, P. J., Beldock, Christ and Pette, JJ., concur.